UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6197


ANTONIO HAWKINS,

                    Plaintiff - Appellant,

             v.

SGT. MAYS; C/O J. DEVINE,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Thomas T. Cullen, District Judge. (7:20-cv-00123-TTC-RSB)


Submitted: August 24, 2021                                        Decided: August 27, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Antonio Hawkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antonio Hawkins appeals the district court’s order dismissing his 42 U.S.C. § 1983

complaint for failure to exhaust administrative remedies. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court, Hawkins v. Mays, No. 7:20-cv-00123-TTC-RSB (W.D. Va. Jan. 19, 2021), but

modify the court’s order to reflect dismissal without prejudice. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                              AFFIRMED AS MODIFIED




                                            2